Title: To Thomas Jefferson from Ephraim Ramsay, 2 May 1801
From: Ramsay, Ephraim
To: Jefferson, Thomas


               
                  Sir,
                  Charleston May 2d. 1801.
               
               Altho I have not the honor of being personally known to you, yet, I trust, the friendly motive of serving a very honorable and deserving gentleman will justify the liberty I take in troubling you with this letter. Colonel Alexander Moultrie, who was formerly the attorney general of this State, & who is the brother of the gallant General Moultrie, has suffered much persecution by his zealous attachment to the honest principle of 1775, which in this City are much out of date: Judge Bee’s not accepting the appointment of circuit Judge leaves that office vacant, &, if no other gentleman has been thought of to fill it, the appointment of Colonel Moultrie will be vastly gratifying to your friends in this State—by his friends, & by the good old General, it will be received with profound respect & gratitude. Should the office of Judge be supplied before this reaches you, I take the liberty of mentioning Colo Moultrie as well qualified to discharge the duties of a custom House, & if the Collector of this port is to be removed I know no gentleman whose claims are stronger to the office than Colonel Moultrie. If the Marshall of this district, Mr Cochran, is to be removed, as it is generally supposed, he is so intollerant & indiscreet a youth; the appointment of Major Charles Goodwyn, of Silver Bluff, in Barnewell District, would be highly gratifying to the republicans throughout the state, & to the gentlemen of the bar particularly so. Major Goodwyn is a sound lawyer, & will make a most efficient active officer. When the legislature of this State did me the honor, two years ago, of electing me to a seat on the Bench of the Supreme Court, Majr Goodwyn was with myself in nomination, & within four votes of obtaining his election. Knowing how precious your time is, Sir, I will only add my wishes, my very sincere wishes, that a life so valuable as yours is to the liberties of America may long be preserved. With the highest consideration I have the honor to be Sir
               Your most devoted Servant
               
                  
                     Ephraim Ramsay
                  
               
            